In an action to recover damages allegedly incurred as a consequence of defendant’s asserted breach of a contract wherein plaintiff undertook to provide bus transportation for school children, defendant appeals from so much of an order of the Supreme Court, Suffolk County, entered May 7, 1965, as denied (except to the extent of an item of $1,078 claimed by plaintiff) defendant’s motion to dismiss the complaint in its entirety pursuant to CPLR 3211 (subd. [a]) and section 3813 of the Education Law. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. The time to Answer is extended until 20 days after entry of the order hereon. In our opinion, the disposition of this case on the basis of applicable law was properly held to await the further development of the operative facts.
Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.